LAUREN GRAHAM
                           AND       ASSOCIATES,                        PLLC
                           ATTORNEYS             &         COUNSELORS
                           California   I   Illinois   I   N e w York   I Texas




3/23/2015


VIA CERTIFIED MAIL:7014 2870 0000 9003 4203
Third Court of Appeals
PO Box 12547,
Austin, Texas 78711-2547




            RE: In re Christopher L. Graham, Court of Appeals Number: 0-3-14-00270-CV; Trial
            Court Case Number: CR2013-366; Notice of Payment for Motion to Extend Time

To Whom It May Concern:

         Find enclosed payment of $10 for the motion for extension of time to file brief in the
above-captioned case.

  You can reach me anytime via cell phone at 469-605-6846.


  Thank you for your cooperation.

  Regards,


   &Lw^ J2- Qu—-
  Christopher L. Graham, Esq.
  LGI PLLC
  Lauren Graham & Associates PLLC
  State Bar Number: 24047549



                                                                                  (/RECEIVEDN
                                                                                     MAR 3 0 2015
                                                                                  THIR0 COURTOF APPEALS,
                                                                                  V JEFFREY P.KYIE /
                                                                                                FILE COPY




                                        Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN. TEXAS 787! 1-2547
                                                   www.ixcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           March 24,2015


Mr. Christopher Graham
Lauren Graham & Associates PLLC
700 N. St. Mary's Street
San Antonio, TX 78212
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:   03-14-00270-CV
         Trial Court Case Number:   CR2013-366


Style:    In re Christopher L. Graham



Dear Counsel:

       Appellant is requested to forward the $10.00 filing fee for appellant's motion for extension
of time to file brief on or before April 3, 2015. See Tex. R. App. P. 5. The motion will remain
pending in this Court until the requested item is received.



                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK



                                                      BY: W *%kui*
                                                             Liz Talerico, Deputy Clerk



cc:      The Honorable Jennifer A. Tharp
 {'l''f'«|'l«H/«(«!{»!«!!,H      i.t?SSStt/Bi
              |«rT5V
             si*^^   ^m'm«o vm^
0001
/kmi wasp*
auttuimn
                   EQ2h EDGb DQDQ Di92 hTQi